 


110 HR 1437 IH: To amend the Internal Revenue Code of 1986 to modify and make permanent the deduction for qualified tuition and related expenses.
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1437 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Burton of Indiana introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify and make permanent the deduction for qualified tuition and related expenses. 
 
 
1.Deduction for qualified tuition and related expenses 
(a)Deduction made permanent 
(1)In generalSection 222 of the Internal Revenue Code of 1986 is amended by striking subsection (e). 
(2)EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to section 431 of such Act. 
(b)Increase in dollar limitation; repeal of AGI phaseoutSubsection (b) of section 222 of such Code is amended to read as follows: 
 
(b)Dollar limitationThe amount allowed as a deduction under subsection (a) with respect to the taxpayer for any taxable year shall not exceed $5,000.. 
(c)Allowance of deduction to grandparentsSubsection (d) of section 222 of such Code is amended by redesignating paragraph (6) as paragraph (7) and inserting after paragraph (5) the following new paragraph: 
 
(6)Grandchildren treated as dependents 
(A)In generalFor purposes of determining qualified tuition and related expenses for purposes of this section, any grandchild of the taxpayer shall be treated as a dependent of the taxpayer. 
(B)GrandchildrenFor purposes of this paragraph, the term grandchild means a child of any child of the taxpayer.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
